 



Exhibit 10.3
SECOND AMENDMENT TO CREDIT DOCUMENTS
          This SECOND AMENDMENT TO CREDIT DOCUMENTS (the “Second Amendment”)
dated November 30, 2007, is by and between LEAF EQUIPMENT LEASING INCOME FUND
III, L.P., a Delaware limited partnership (the “Borrower”), and National City
Bank, as the sole Lender on the date hereof (the “Lender”), and as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lender and other lenders from time to time (the “Lenders”).
BACKGROUND
          A. Pursuant to that certain Credit Agreement dated March 30, 2007, by
and among the Borrower, the Lenders and the Agent (as the same may be modified,
supplemented and amended from time to time, including by a First Amendment to
Credit Agreement, dated May 16, 2007, an extension letter dated September 30,
2007, and this Second Amendment, the “Credit Agreement”), the Lenders agreed,
inter alia, to extend to the Borrower a revolving credit facility, in the
maximum outstanding principal amount of $50,000,000.
          B. The Borrower has requested an increase of $110,000,000 to the
facility, to which the Lenders are willing to agree, on the terms and subject to
the conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
          1. Definitions.
               (a) General Rule. Except as expressly set forth herein, all
capitalized terms used and not defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement.
               (b) Additional Definitions. The following additional definitions
shall be added to Article 1 of the Credit Agreement to read in their entirety as
follows:
“Purchase Agreement” means (a) that certain Acquisition Agreement, dated as of
June 19, 2007, between Borrower and LEAF Fund, III, LLC, (b) that certain
Purchase and Contribution Agreement, dated as of July 2, 2007, between Borrower
and LEAF III A SPE, LLC, and (c) any agreement pursuant to which a LEAF SPE
purchases Contracts and/or Equipment directly or indirectly from the Borrower,
on a non-recourse basis, and which have been approved by the Agent (such
approval not to be unreasonably withheld, delayed or conditioned).
“Second Amendment” means the Second Amendment to Credit Documents, dated
November 30, 2007.

- 1 -



--------------------------------------------------------------------------------



 



               (c) Amended Definitions. The following definitions in Article 1
of the Credit Agreement shall be amended and restated to read in their entirety
as follows:
“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or modified at any time or from time to
time pursuant to the terms hereof. On the date of the Second Amendment, the
Aggregate Commitment is One Hundred Sixty Million Dollars ($160,000,000).
“Monthly Payment Date” means the twenty-first (21st) day of each month,
commencing January 21, 2008, or, if any such day is not a Business Day, the next
succeeding Business Day.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the Voting Securities of such other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person. Notwithstanding the foregoing, the term
“Subsidiary” shall not include any LEAF SPE (provided that any LEAF SPE shall
still be deemed an “Affiliate” of the Borrower for purposes of Section 10.9
hereof). Unless the context otherwise specifically requires, the term
“Subsidiary” shall be a reference to a Subsidiary of the Borrower.
          2. Amendment to Schedule I. Schedule I to the Credit Agreement is
hereby amended and restated in its entirety with Schedule I attached hereto.
          3. Amendment to Note. The existing Note issued in favor of the Lender
is hereby amended and restated in its entirety with the Note from the Borrower,
dated the date hereof (the “Restated Note”), in the amount of One Hundred Sixty
Million Dollars ($160,000,000).
          4. Addition of Section 2.10. A new Section 2.10 is hereby added to the
Credit Agreement as set forth below.
2.10 Partial Releases. The Security Agreement shall provide that the Agent’s
lien and security interest in certain Contracts granted thereunder, shall be
released automatically and with no further action by Agent upon a sale of such
Contracts pursuant to a Purchase Agreement and receipt by the Borrower of the
proceeds of such sale. The Agent from time to time shall confirm such release if
requested by a Borrower, and shall promptly release such Contracts and other
Collateral from the liens and security interests granted under the Credit
Documents in connection with any other sale of such Collateral by a Borrower,
and the Agent agrees, in either case, promptly to execute and deliver such
documentation as is reasonably required to evidence each such release (in such
form and substance as may be

- 2 -



--------------------------------------------------------------------------------



 



acceptable to the Agent), and shall promptly return the applicable instruments
and other documents to the Borrower or their designee, in each case subject to
receipt of evidence and documentation in such form and substance as may be
acceptable to the Agent that those terms and conditions have been satisfied;
provided that no Event of Default or Default then exists or could result
therefrom. Any and all actions under this Section shall be without any recourse
to or representation or warranty by the Agent and shall be at the sole cost and
expense of the Borrower.
          5. Amendment of Section 9.1. Section 9.1 of the Credit Agreement is
hereby amended and restated in its entirety as set forth below.
9.1 Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any Fiscal Quarter, commencing December 31, 2007, to be
greater than 8.00 to 1.00.
          6. Amendment of Section 9.2. Section 9.2 of the Credit Agreement is
hereby amended and restated in its entirety as set forth below.
9.2 Minimum Tangible Net Worth. The Borrower will not permit Tangible Net Worth
as of the last day of any Fiscal Quarter, commencing December 31, 2007, to be
less than $5,000,000.
          7. Addition of Section 2.1(d). A new Section 2.1(d) is hereby added to
the Security Agreement as set forth below.
(d) Notwithstanding anything to the contrary contained herein or in any other
Secured Debt Agreement, the Collateral shall not include Released Property, but
shall include the Proceeds of Released Property. For purposes hereof, “Released
Property” means, collectively, any Contract, Inventory or related asset of a
Borrower which has been sold pursuant to a Purchase Agreement.
          8. Addition of Section 10.12. A new Section 10.12 is hereby added to
the Security Agreement as set forth below.
10.12 Release. The Secured Parties’ lien and security interest in certain
Contracts and related Equipment granted hereunder, shall be released
automatically and with no further action by Agent upon a sale of such Contracts
pursuant to a Purchase Agreement and receipt by the Borrower of the proceeds of
such sale. The Agent from time to time shall confirm such release if requested
by the Borrower, and shall promptly release such Contracts and related Equipment
and other Collateral from the liens and security interests granted hereunder in
connection with any other sale of such Collateral by the Borrower, and the Agent
agrees, in either case, promptly to execute and deliver such documentation as is
reasonably required to evidence each such release (in such form and substance as
may be acceptable to the Agent), and shall promptly return the applicable
instruments and other documents to the Borrower or its designee, in each case

- 3 -



--------------------------------------------------------------------------------



 



subject to receipt of evidence and documentation in such form and substance as
may be acceptable to the Agent that those terms and conditions have been
satisfied; provided that no Event of Default or Default then exists or could
result therefrom. Any and all actions under this Section shall be without any
recourse to or representation or warranty by the Agent and shall be at the sole
cost and expense of the Borrower.
     9. Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each Lender that:
          (a) Representations. Each of the representations and warranties
contained in the Credit Agreement and/or the other Credit Documents are true,
accurate and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;
          (b) Power and Authority. (i) The Borrower has the power and authority
under the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Agent requires the Borrower to deliver hereunder (this
Second Amendment, the Restated Note and any such additional documents delivered
in connection with the Second Amendment are herein referred to as the “Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by the Borrower of the
Second Amendment have been adopted and taken and, upon their execution, the
Credit Agreement, as amended by this Second Amendment will constitute the valid
and binding obligations of the Borrower enforceable in accordance with their
respective terms (except as may be limited by applicable insolvency, bankruptcy,
moratorium, reorganization, or other similar laws affecting enforceability of
creditors’ rights generally and the availability of equitable remedies);
          (c) No Violations of Law or Agreements. The making and performance of
the Second Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of the
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
the Borrower or its property may be bound;
          (d) No Default. No Default or Event of Default has occurred and is
continuing; and
          (e) No Material Adverse Effect. No Material Adverse Effect has
occurred since March 30, 2007.
     10. Conditions to Effectiveness of Amendment. This Second Amendment shall
be effective upon the Agent’s receipt of the following, each in form and
substance reasonably satisfactory to the Lenders:
          (a) Amendment Documents. This Second Amendment and the Restated Note,
each duly executed by the Borrower;

- 4 -



--------------------------------------------------------------------------------



 



          (b) Consent and Waivers. Copies of any consents or waivers necessary
in order for the Borrower to comply with or perform any of its covenants,
agreements or obligations contained in any agreement, which are required as a
result of the Borrower’s execution of this Second Amendment, if any;
          (c) Secretary’s Certificate. A certificate, dated the date hereof,
duly executed and delivered by the Borrower’s secretary as to: (i) attached
resolutions approved by Asset Management’s board of directors then in full force
and effect authorizing the execution, delivery and performance by the Borrower
of each Credit Document to be executed by the Borrower, and the transactions
contemplated hereby and thereby; (ii) as to the incumbency and attached
signatures of its Authorized Officers, authorized to act with respect to each
Amendment Document to be executed by the Borrower; (iii) the full force and
validity of each Organizational Document of the Borrower delivered as of
March 30, 2007, pursuant to the Credit Agreement; and (iv) the good standing of
the Borrower in its state of organization;
          (d) Opinion of Counsel. An opinion, dated the date hereof, and
addressed to the Agent and all Lenders, from Ledgewood, counsel to the Borrower,
in form and substance reasonably satisfactory to the Agent;
          (e) Lien Searches. Current UCC lien searches in the state of
organization of the Borrower;
          (f) Fees and Expenses. Payment of a $25,000 upfront fee together with
any other fees and expenses of the Agent incurred in preparation and negotiation
of the Amendment Documents; and
          (g) Other Documents and Actions. Such additional agreements,
instruments, documents, writings and actions as the Lenders may reasonably
request.
     11. No Waiver; Ratification. The execution, delivery and performance of
this Second Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or the Lenders under the Credit Agreement or any Credit
Document, or constitute a waiver of any provision thereof. Except as expressly
modified hereby, all terms, conditions and provisions of the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed by the Borrower. Nothing contained herein
constitutes an agreement or obligation by the Agent or any Lender to grant any
further amendments to any of the Credit Documents.
     12. Acknowledgments. To induce the Lenders to enter into this Second
Amendment, the Borrower acknowledges, agrees, warrants, and represents that:
          (a) Acknowledgment of Obligations; Collateral; Waiver of Claims.
(i) The Credit Documents are valid and enforceable against, and all of the terms
and conditions of the Credit Documents are binding on, the Borrower; (ii) the
liens and security interests granted to the Agent by the Borrower pursuant to
the Credit Documents are valid, legal and binding, properly

- 5 -



--------------------------------------------------------------------------------



 



recorded or filed and first priority perfected liens and security interests; and
(iii) the Borrower hereby waives any and all defenses, set-offs and
counterclaims which they, whether jointly or severally, may have or claim to
have against the Agent or any Lender as of the date hereof.
          (b) No Waiver of Existing Defaults. No Default or Event of Default
exists immediately before or immediately after giving effect to this Second
Amendment. Nothing in this Second Amendment nor any communication between the
Agent, any Lender, the Borrower or any of their respective officers, agents,
employees or representatives shall be deemed to constitute a waiver of (i) any
Default or Event of Default arising as a result of the foregoing representation
proving to be false or incorrect in any material respect; or (ii) any rights or
remedies which the Agent or any Lender has against the Borrower under the Credit
Agreement or any other Credit Document and/or applicable law, with respect to
any such Default or Event of Default arising as a result of the foregoing
representation proving to be false or incorrect in any material respect.
     13. Binding Effect. This Second Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     14. Governing Law. This Second Amendment and all rights and obligations of
the parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the internal laws of the Commonwealth of
Pennsylvania.
     15. Headings. The headings of the sections of this Second Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Second Amendment.
     16. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.
[Remainder of page intentionally left blank]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Documents to be executed under seal by their duly authorized officers,
all as of the day and year first written above.

            LEAF EQUIPMENT LEASING INCOME
FUND III, L.P., by its general partner
LEAF ASSET MANAGEMENT, LLC
      By:         Miles Herman      President     

            NATIONAL CITY BANK,
as Agent and as the Lender
      By:         Michael J. Labrum      Senior Vice President     

Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL COMMITMENTS

                  Lender Name   Loan Commitment   Loan Percentages
National City Bank
  $ 160,000,000       100 %
 
               
Total
  $ 160,000,000       100 %
 
               

Second Amendment to Credit Agreement

 